Citation Nr: 0601991	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  05-30 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel



REMAND

The appellant is a veteran who served on active duty from 
January 1953 to January 1956.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, which denied 
these claims. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

The veteran's service medical records are unavailable due to 
a fire. Attempts to rebuild the file from other sources were 
unsuccessful, except for a certification of military service 
provided by the National Personnel Records Center and the 
veteran's DD-214 supplied by the veteran himself. 

In this regard, the United States Court of Appeals for 
Veterans Claims has held that where "service medical records 
are presumed destroyed . . . the BVA's [Board's] obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt is heightened." O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). VA also has a 
heightened duty to assist the veteran in the development of 
evidence favorable to his claim.

The veteran was never afforded a VA audiological examination. 
His VA outpatient treatment records indicate bilateral 
sensorineural hearing loss as early as February 2000 
currently being treated with hearing aids. The outpatient 
treatment records, however, are silent as to the degree of 
hearing loss or the likely etiology. 

In this case, in-service acoustic trauma must be conceded; 
the veteran's DD-214 shows that his military occupational 
specialty (MOS) was pioneer - a position that likely exposed 
him to acoustic trauma.  Therefore, a medical opinion is 
still required to show a current disability and a nexus 
between that disability and service events. See Gregory v. 
Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 
13 Vet. App. 9, 17-19 (1999). 

Accordingly, the case is REMANDED for the following:

1. Tell the veteran to submit to VA copies of 
any evidence in his possession relevant to 
this claim.

2. The veteran should be scheduled for a VA 
audiological examination to determine whether 
the veteran has a hearing impairment, to 
include sensorineural hearing loss and 
tinnitus, the severity of the impairment(s) 
and the likely etiology.  Specifically, the 
examiner should comment on whether it is at 
least as likely as not that his hearing 
disabilities were caused by any in-service 
acoustic trauma rather than any post-service 
acoustic trauma. The occurrence of in-service 
acoustic trauma must be conceded in light of 
the veteran's occupation during service.  The 
claims folder must be reviewed by the 
examiner. The examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation. 

It would be helpful if the physician would use 
the following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The physician should provide a complete 
rationale for any opinion provided.

3. After completion of the above and any 
additional development deemed necessary, the 
RO should review this matter.  The RO must 
consider all applicable laws and regulations.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The purposes of this remand are to complete the record, and 
to ensure due process. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment. 


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

